Order entered June 16, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00301-CR

           TRAMON LEONTRA MONTRELL WILLIAMS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
                    Trial Court Cause No. F20-76304-I

                                    ORDER

      Before the Court is court reporter Sasha Brooks’s request for a thirty-day

extension of time to file the reporter’s record. Judgment was entered on April 1,

2022, and a timely motion for new trial was filed on May 2, 2022, making the

reporter’s record due on August 1, 2022. See TEX. R. APP. P. 4.1(a); 26.2(a)(2);

35.2(b).

      We DENY the request as premature.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE